Weeks, J.
(concurring). I concur for reversal and a new trial.
I am of opinion that the court also erred in charging *434the jury that the duty of the defendant was in any way affected by a belief that the plaintiff had taken precautions to prevent the freezing of the water by either draining the water from the radiator or mixing a nonfreezing substance with the water. There was no proof that the defendant had any such belief or that any effort was made to ascertain whether either of these conditions existed or to obtain any information in relation thereto that would have justified a belief. The slightest examination would have demonstrated 'that the water had not been drawn off. The plaintiff was under no duty in regard to the matter and'the duty assumed by the defendant to care for the car could not be affected by an unjustified belief in nonexistent conditions.